 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JULIUS ANDERSON,                                    No. 2:16-cv-0018 TLN CKD P
12                         Plaintiff,
13               v.                                       ORDER
14    CALIFORNIA MEDICAL FACILITY,
      SOLANO, et al.,
15
                           Defendants.
16

17             Plaintiff is a state prisoner, represented by counsel. On February 27, 2019, the

18   undersigned ordered plaintiff’s counsel to show cause why sanctions should not be imposed for

19   the delay in processing the documents required to complete the settlement of this action. On

20   March 12, 2019, counsel filed a timely response in which he demonstrated good cause for the

21   delay. Therefore, the order to show cause is discharged, and no sanctions are imposed.

22             Accordingly, IT IS HEREBY ORDERED that the order to show cause (ECF No. 71) is

23   discharged.

24   Dated: March 19, 2019

25

26
     /ande0018.set4
27

28
                                                         1
